                            IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF UTAH

MCKENZIE HUFFAKER, personally, as
guardian of J.H. and A.H., and as personal
representative of the ESTATE OF PERRY
HUFFAKER AND SARAH HUFFAKER;                        MEMORANDUM DECISION AND
CADEN HUFFAKER; LEROY                               ORDER GRANTING DEFENDANT’S
HUFFAKER; KATHRYN HUFFAKER;                         MOTION TO DISMISS FOR LACK OF
GREG PAYNE; and CLAUDIA PAYNE,                      PERSONAL JURISDICTION
                           Plaintiffs,

v.
                                                   Case No. 1:19-CV-96 TS-DBP
EAGLE FUEL CELLS, INC. aka EAGLE
FUEL CELLS-ETC. INC. aka/dba EAGLE                 District Judge Ted Stewart
TECHNOLOGIES CO.,

                           Defendant.


       This matter is before the Court on a Motion to Dismiss for lack of personal jurisdiction

(“Motion”) filed by Defendant Eagle Fuel Cells, Inc. aka Eagle Fuel Cells-Etc. Inc. aka/dba

Eagle Technologies Co.’s (“Defendant”). For the reasons discussed below, the Court will grant

the Motion.

                                         I. BACKGROUND

       This case—originally filed in the District Court of Weber County, Utah, Second Judicial

District—was removed to the Utah Federal District Court on August 21, 2019. 1 On August 28,

Defendant filed the present Motion. 2 On September 18, Plaintiffs filed a Notice of Non-




       1
           See Docket No. 2.
       2
           Docket No. 8.
Opposition to the Motion, notifying the Court that they do not oppose the Motion so long as

dismissal is solely for lack of personal jurisdiction and the case is dismissed without prejudice. 3

                                         II. DISCUSSION

       The parties are in agreement concerning dismissal of this case for lack of personal

jurisdiction. The only issue before the Court is whether dismissal should be with or without

prejudice. The Tenth Circuit has made clear that “dismissals for lack of jurisdiction should be

without prejudice because the court, having determined that it lacks jurisdiction over the action,

is incapable of reaching a disposition on the merits of the underlying claims.” 4

                                         III. CONCLUSION

       It is therefore

       ORDERED that Defendant’s Motion to Dismiss (Docket No. 8) is GRANTED. This

action is dismissed without prejudice.

       DATED this 1st day of October 2019.

                                               BY THE COURT:




                                               Ted Stewart
                                               United States District Judge


       3
           Docket No. 13, at 1.
       4
          Brereton v. Bountiful City Corp., 434 F.3d 1213, 1218 (10th Cir. 2006); see also Birch
v. Sprint/Nextel Corp., 657 F. App’x. 821, 824–825 (10th Cir. 2017) (affirming district court
decision to dismiss case for lack of jurisdiction but reversing its decision to dismiss with
prejudice because a court lacking jurisdiction cannot dispose of the case on the merits and,
therefore, should dismiss without prejudice.); Hollander v. Sandoz Pharm. Corp., 289 F.3d 1193,
1216 (10th Cir. 2002) (finding that district court, whose jurisdictional ruling did not address the
merits of a claim, should have dismissed without prejudice to enable filing in an appropriate
forum.); Bauchman v. W. High Sch., 132 F.3d 542, 549–50 (10th Cir. 1997) (finding that district
court abused its discretion by dismissing state law claims with prejudice after finding it lacked
federal subject matter jurisdiction over those claims.).

                                                  2
